Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Robert Troy McClure, Appellant                         Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-12-00075-CV         v.                          12C0711-102).      Opinion delivered by
                                                       Justice Carter, Chief Justice Morriss and
State of Texas, et al, Appellees                       Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion..
       We further order that the appellees pay all costs of this appeal.


                                                       RENDERED DECEMBER 20, 2012
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk